DISMISS; and Order Filed February 27, 2020




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-20-00188-CV

                            JEFFORY G. SNOWDEN, Appellant

                                              V.

    BRIAN RAVKIND, TRACY EDMONDSON GAMBLE D/B/A FRISCO STRONG,
                    AND MEGAN DEWOLFE, Appellees

                     On Appeal from the 366th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 366-02116-2018

                                          ORDER
               Before Chief Justice Burns, Justice Whitehill, and Justice Molberg

       In accordance with this Court’s opinion of this date, we DISMISS the petition for

permissive appeal as untimely.




                                                     /s/   ROBERT D. BURNS, III
                                                           CHIEF JUSTICE